   Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 1 of 22



                 IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX

LORETTA S. BELARDO, ANGELA TUITT-
SMITH, BERNARD A. SMITH, YVETTE
ROSS-EDWARDS, AVON CANNONIER,                         2018-CV-8
ANASTASIA M. DOWARD, DARYL
RICHARDS, EVERTON BRADSHAW,                           CLASS ACTION
RODELIQUE WILLIAMS-BRADSHAW,
PAMELA GREENIDGE, and WINSTON                         JURY TRIAL DEMANDED
GREENIDGE on behalf of themselves and all
others similarly situated,
                               Plaintiffs,

                       v.

BANK OF NOVA SCOTIA, SCOTIABANK
DE PUERTO RICO, INC.
                        Defendants.



            PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
          DISMISS THE SECOND AMENDED CLASS ACTION COMPLAINT

       This action arises out of corporate conduct that left hundreds of homeowners in the Virgin

Islands to face severe property damage in the wake of Hurricanes Irma and Maria without any

insurance. In their Second Amended Complaint (“SAC”), Plaintiffs describe in detail the egregious

conduct of Bank of Nova Scotia (“BNS”) and Scotiabank de Puerto Rico, Inc. (“BNS-PR”)

(collectively, “Defendants”). Defendants charged Plaintiffs for lender-placed insurance, then failed

to purchase the very insurance for which they collected premiums. And when Plaintiffs’ homes were

left uncovered by insurance in the wake of the Hurricanes, Defendants doubled down on their

failure by concocting a misinformation campaign designed to prevent Plaintiffs from knowing the

true nature of Defendants’ failures. In the end, Defendants have left Plaintiffs without the resources

they need to repair their homes, without a reduction in the amount of their mortgage loans, and

without accurate information regarding the status of insurance claims.
     Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 2 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

        Despite the SAC’s detailed and specific allegations, Defendants have filed a motion to

dismiss, primarily arguing that the allegations of the SAC “are false.”1 Of course, disputes regarding

the veracity of factual allegations in a complaint are not a basis for dismissal under Rule 12(b)(6).

Rather, the Court treats all allegations in a complaint as true, and the Court construes the complaint

in the light most favorable to the Plaintiffs. Under the correct standard, the SAC undoubtedly states

a claim upon which relief can be granted, and Defendants’ motion to dismiss should be denied in its

entirety.

I.      Background

        BNS holds thousands of mortgages throughout the Virgin Islands, and issues residential

home mortgages on St. Croix, St. Thomas, and St. John.2 Plaintiffs are homeowners who had

mortgages with BNS.3 As alleged in the SAC, each Plaintiff entered into a standard mortgage

agreement (the “BNS Mortgage Agreement”) with BNS, which permits BNS to obtain lender-placed

insurance coverage in the event that a borrower’s hazard insurance policy lapses.4 However, the BNS

Mortgage Agreement permits BNS to collect premiums for lender-placed insurance if, and only if,

BNS uses the premiums to obtain insurance coverage for the properties.5

        At some point prior to August 1, 2017, BNS began collecting premiums for lender-placed

insurance from Plaintiffs.6 By collecting these premiums for lender-placed insurance from Plaintiffs,

BNS was contractually bound to use the premiums to obtain insurance coverage for the properties.7




1
  See, e.g., ECF No. 54 at 6 (“The SAC Relies Upon False Allegations”).
2
  ECF No. 45 at ¶ 27.
3
  See, e.g., id. at ¶¶ 70-73.
4
  Id. at ¶ 30.
5
  Id. at ¶ 31.
6
  Id. at ¶ 34.
7
  Id. at ¶ 35.
    Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 3 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

        BNS generally procures lender-placed insurance by adding each borrower’s property to a

master policy that BNS already has in place.8 Prior to August 1, 2017, BNS had a master policy (the

“ASIC Policy”) through American Security Insurance Policy (“ASIC”).9 However, on August 1,

2017, BNS changed its loan servicer for its Virgin Islands’ properties to BNS-PR, at which point the

ASIC policy terminated.10 When the ASIC Policy terminated, Plaintiffs’ properties were left without

hazard insurance coverage.11 Thus, when the Hurricanes struck the Territory, Plaintiffs had no

insurance covering their properties despite having paid their premiums for the coverage.12

        Rather than coming clean about their failure to obtain lender-placed insurance, Defendants

actively misled Plaintiffs about the availability of coverage.13 BNS directed borrowers to obtain a

damage estimate and advised Plaintiffs that it would forward the estimates to its insurer; this despite

the fact that there was no insurer.14 It refused to provide its borrowers with insurance certificates for

an active policy.15 It even sent a letter to Plaintiffs stating that “we have insured [their] property

under our master policy,”16 and another letter advising Plaintiffs that “[o]nce the insurance company

completes its review, they may settle the claim, have an adjuster visit your property for an inspection

or request additional information.”17 All this despite the fact that BNS was aware that no insurer had

acknowledged a policy covering Plaintiffs’ properties.18



8
  Id. at ¶ 36.
9
  Id. at ¶ 37.
10
   Id. at ¶¶ 38-39.
11
   Id. at ¶ 40.
12
   Id. at ¶ 42.
13
   See id. at ¶¶ 45-52.
14
   Id. at ¶ 45.
15
   Id. at ¶ 46.
16
   Id. at ¶¶ 47-48.
17
   Id. at ¶ 49.
18
   See id. at ¶ 187.
      Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 4 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

         To demonstrate the existence of a dispute over insurance coverage, Plaintiffs make reference

in their SAC to Integrand Assurance Co. v. Scotiabank of Puerto Rico, Inc., and Bank of Nova Scotia (the

“Integrand lawsuit”), Civ. No. 5J2018CV01442 (P.R. Super. Ct. Mar. 19, 2018).19 The Integrand lawsuit

is a declaratory judgment action filed by the Integrand Assurance Company (“Integrand”) seeking a

declaration that Integrand does not owe lender-placed insurance coverage under a policy that it

issued to BNS and BNS-PR as named insureds.20

         The SAC asserts, on behalf of the class, nine causes of action.21 As to both defendants,

Plaintiffs allege a violation of the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. §

2605(m), breach of contract, breach of the implied duty of good faith and fair dealing, violation of

the Virgin Islands Consumer Fraud and Deceptive Business Practices Act (the “CFDBPA” or

“VICPA”), 12 V.I.C. § 331, unjust enrichment, conversion, and general negligence. Plaintiffs also

bring negligent misrepresentation and fraudulent misrepresentation claims against BNS. Plaintiffs

seek statutory, actual, punitive, and treble damages, as well as attorneys’ fees and costs.

II.      Legal Standards

         A.      Rule 12(b)(6)

         A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of a pleading, and the Court’s

role is to determine whether the plaintiff has alleged a “plausible claim for relief.”22 A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.23 The claimant is not

required to “set out in detail the facts upon which the claim for relief is based, but must merely

19
   See Id. at ¶¶ 53-58.
20
   Id. at ¶ 54.
21
   See id. at ¶¶ 144-196.
22
   Sprauve v. CBI Acquisitions, LLC, No. CIV.A 09-165, 2010 WL 3463308, at *3 (D.V.I. Sept. 2, 2010)
(quoting Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009)).
23
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
     Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 5 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

provide a statement sufficient to put the opposing party on notice of the claim.”24 And when

engaging in a Rule 12(b)(6) analysis, the Court accepts “all of a pleading’s well-pleaded facts as true

and draw[s] all reasonable inferences therefrom in the light most favorable to the plaintiff.”25

          Under Rule 9(b), a party that alleges fraud or mistake must state with particularity the

circumstances constituting fraud or mistake, while malice, intent, knowledge, and other conditions

of a person’s mind may be alleged generally. However, courts are to “apply Rule 9(b) with some

flexibility and should not require plaintiffs to plead issues that may have been concealed by

defendants.”26 Rule 9(b)’s requirements are satisfied when “the complaint describes the

circumstances of the alleged fraud with precise allegations of date, time or place or by using some

means of injecting precision and some means of substantiation into their allegations of fraud.”27

       B. Rule 12(b)(1)

          When considering a motion made pursuant to Rule 12(b)(1), the question is “whether the

allegations on the face of the complaint, taken as true, allege facts sufficient to invoke the

jurisdiction of the district court.”28 All material allegations in the complaint are taken as true.29

“Indeed, the ‘standard is the same when considering a facial attack under Rule 12(b)(1) or a motion

to dismiss for failure to state a claim under Rule 12(b)(6).’”30

III.      Argument


24
   Foulk v. Donjon Marine Co., 144 F.3d 252, 256 (3d Cir. 1998) (internal citations omitted).
25
   Id. (internal citations omitted).
26
   Fin. Tr. Co. v. Citibank, N.A., 351 F. Supp. 2d 329, 331 (D.V.I. 2004) (quoting Rolo v. City Investing
Co. Liquidating Tr., 155 F.3d 644, 658 (3d Cir. 1998)).
27
   Kiskidee, LLC v. Certain Interested Underwriters at Lloyd's of London Subscribing To Policy No. NB043060b,
No. CIVILACTION2009077, 2012 WL 952752, at *3 (D.V.I. Mar. 21, 2012) (quoting Bd. of Trustees
of Teamsters Local 863 Pension Fund v. Foodtown, Inc., 296 F.3d 164, 173 (3d Cir. 2002)).
28
   Taliaferro v. Darby Twp. Zoning Bd., 458 F.3d 181, 188 (3d Cir. 2006).
29
   DiGregorio v. Starwood Hotel & Resorts Worldwide, Inc., No. CV 2017-23, 2018 WL 1249273, at *1
(D.V.I. Mar. 9, 2018)
30
    Id. (quoting Petruska v. Gannon Univ., 462 F.3d 294, 299 n.1(3d Cir. 2006)).
     Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 6 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

        A.        Whether the SAC’s allegations of are “false” is irrelevant on Rule 12(b)
                  review.

        Defendants’ primary argument is that the allegations of the SAC are false.31 But whether all

allegations in a complaint are indisputably accurate is not the standard at the Rule 12(b)(6) stage.

Twombly counseled that on Rule 12(b)(6) the Court assume “‘the allegations in the complaint are true

(even if doubtful in fact).’”32 Of course, it is Plaintiffs’ contention that the allegations in the SAC are

true. But the veracity of those allegations is not presently at issue before the Court. This is not

summary judgment or trial.33

        Defendants have resorted to attacking the SAC as “false” at several points, knowing that the

appropriate legal standard is whether the complaint states a claim upon which relief can be granted.

Plaintiffs allege that Defendants charged them lender-placed insurance by deducting premiums from

their escrow accounts, but then failed to actually purchase insurance with that money. Plaintiffs also

allege that, in the wake of the Hurricanes, BNS engaged in a systematic disinformation campaign

which caused Plaintiffs to have an inaccurate understanding of the insurance coverage available,

which caused Plaintiffs to forgo, among other things, non-insurance disaster assistance.

        Under this set of accepted-as-true facts, the law invariably provides a remedy. When you charge

a customer for a product, you have to buy the product. If you don’t buy the product you promised,

31
   See ECF No. 54 at 6 (“The SAC Relies Upon False Allegations”).
32
   Victaulic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007), as amended (Nov. 20, 2007) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). See also Santiago v. Warminster Twp., 629 F.3d 121, 128
(3d Cir. 2010) (“We take as true all the factual allegations of the Third Amended Complaint and the
reasonable inferences that can be drawn from them, Sheridan v. NGK Metals Corp., 609 F.3d 239, 262
n. 27 (2010), but we disregard legal conclusions and “recitals of the elements of a cause of action,
supported by mere conclusory statements.” Iqbal, 129 S.Ct. at 1949. “To survive a motion to dismiss,
‘a complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face.’” Sheridan, 609 F.3d at 262 n. 27 (quoting Iqbal, 129 S.Ct. at 1949). “‘A claim has
facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.’” Id.”).
33
  See Sprauve v. CBI Acquisitions, LLC, No. CIV.A 09-165, 2010 WL 3463308, at *1 n.1, *5 (D.V.I.
Sept. 2, 2010) (accepting plaintiff’s allegations as true for purposes of Rule 12(b)(6) analysis and
reserve[ing] summary judgment consideration for another day”).
     Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 7 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

you are responsible for the losses sustained as a result. And then when you mislead them after the

fact, you are responsible for their further injury.

        B.       The exhibits attached to Defendants’ motion cannot and should not be
                 considered.

        Defendants argue that the mortgage contracts entered into between Plaintiffs and BNS are

different than the BNS Mortgage Agreement attached as Exhibit A to the SAC.34 In support,

Defendants attach eight documents which they claims are mortgage contracts entered into by

Plaintiffs and BNS.35 Never mind that none of these exhibits are authenticated as required by Rule

901 of the Federal Rules of Evidence; they are not integral to and are not explicitly relied upon

in the SAC. Whether the documents attached to Defendants’ memorandum constitute the

agreements between Plaintiffs and BNS is a quintessential question of fact, to be determined after

the parties have engaged in discovery, and not in a motion to dismiss. Accordingly, these attached

exhibits should not be considered in this motion to dismiss analysis.

        When analyzing a motion to dismiss, courts are generally limited to “the allegations

contained in the complaint, exhibits attached to the complaint and matters of public record.”36 Only

in very narrow circumstances will a court consider documents extrinsic to the complaint on Rule

12(b) review.37 The extrinsic document must be “integral to or explicitly relied upon in the complaint.”38

But in this case, the exhibits attached to Defendants’ motion are neither integral to nor explicitly

relied upon in the SAC. Plaintiffs allege that Defendants breached the BNS Mortgage Agreement, a




34
   See ECF No. 54 at 6–7.
35
   ECF Nos. 54-1 through 54-8.
36
   Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014); see also Fed. R. Civ. P. 10(c) (“A copy of the
written instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”).
37
   See id. at 249–50 (finding improper the district court’s reliance on extrinsic documents).
38
   In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (emphasis in original).
     Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 8 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

copy of which is attached as Exhibit A to the SAC.39 The documents proffered by Defendants are

entirely different from those presented by Plaintiffs and are not relied upon by Plaintiffs.

        Pursuant to Rule 12(d),40 if a court considers matters outside the pleadings, it must treat a

motion to dismiss as “one for summary judgment under Rule 56.” However, courts are

understandably reluctant to convert a motion to dismiss into a motion for summary judgment when

the case is in its early stages and no discovery has yet been propounded;41 in such a case, it is better

to “reserve summary judgment considerations for another day.”42 By asking the Court to consider

exhibits extrinsic to the SAC, Defendants are attempting to convert their motion to dismiss into a

motion for summary judgment, which is not appropriate at this stage. Thus, the Court should (1) not

convert this proceeding into a motion for summary judgment, and (2) not consider BNS’s twenty-

one exhibits when analyzing Plaintiffs’ motion to dismiss.

        C.       The Integrand lawsuit simply confirms the existence of a coverage dispute,
                 and that Defendants were aware of this dispute when they misled Plaintiffs
                 about coverage for their homes.



39
   See ECF. 36-1 at 3-4; ECF No. 36-3.
40
   Fed. R. Civ. P. 12(d) (“If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings
are presented to and not excluded by the court, the motion must be treated as one for summary
judgment under Rule 56. All parties must be given a reasonable opportunity to present all the
material that is pertinent to the motion.”).
41
   See Capitol First Corp. v. Todd, No. CIV A 04-6439 MLC, 2006 WL 3827329, at *6 (D.N.J. Dec. 27,
2006) (“The Court also declines, in light of the absence of discovery in the case, to convert OMS
and Troster's [Rule 12(b)(6)] motion into a motion for summary judgment.”); King v. Doe, No. CIV.
10-573 JBS/AMD, 2011 WL 2669221, at *4 (D. Del. July 6, 2011) (“A lack of discovery may direct
the Court against conversion.”) (citation omitted)); Aruanno v. Booker, No. CIV A 08-305 (JLL), 2008
WL 5070540, at *3 (D.N.J. Nov. 24, 2008) (“Here, the Court follows the lead of
the Harvey and Sindram courts and decides against converting the present motion into one for
summary judgment. Given that the plaintiff is proceeding pro se and that no discovery has yet taken
place, the Court looks only to the face of the complaint and evaluates the present motion under Fed.
R. Civ. P. 12(b)(6).”); Black v. N. Hills Sch. Dist., No. CIV.A. 06-807, 2007 WL 2728601, at *1 (W.D.
Pa. Sept. 17, 2007) (“However, courts have held that exercise of the court's discretion is not
warranted where there has been little or no discovery conducted by the parties.”).
42
   Sprauve v. CBI Acquisitions, LLC, No. CIV.A 09-165, 2010 WL 3463308, at *5 (D.V.I. Sept. 2,
2010).
     Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 9 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

        Defendants devoted nearly four pages of their motion to dismiss to litigating the merits of

the Integrand lawsuit,43 even though Plaintiffs have only included a reference to it in their SAC to

demonstrate that (a) a coverage dispute exists regarding the availability of lender-placed coverage for

Plaintiffs’ properties; and (b) BNS was aware of a coverage dispute at the very same time that it was

telling Plaintiffs that their properties were covered.44 Plaintiffs are not asking this Court to rule on

the merits of the Integrand lawsuit or even, as Defendants assert, to “assume the truth of factual

allegations made in another judicial proceeding.”45 Plaintiffs have simply alleged the existence of a

lender-placed coverage-related lawsuit involving Defendants to put to bed any denial by Defendants

regarding the existence of a coverage dispute.46 Despite Defendants’ protestations to the contrary,

the Court is well-within its authority to take judicial notice of the existence of the Integrand lawsuit.47

        The very cases cited by Defendants emphasize that Plaintiffs’ reference to the Integrand

lawsuit was proper. For instance, Defendants cite to Gen. Elec. Capital Corp. v. Lease Resolution Corp.,

where the Seventh Circuit found that the district court erred when it dismissed certain claims after

taking “judicial notice of facts from a prior unrelated proceeding … without determining that the


43
   See ECF No. 54 at 7-11.
44
   See ECF No. 45 at ¶ 58 (“The Integrand First Amended Complaint confirms that there is a dispute
regarding the availability of coverage for Plaintiffs’ and class members’ claims and that, as a result,
most Plaintiffs and class members did not receive sufficient insurance money to either repair their
homes or pay down their mortgages.”).
45
   See ECF No. 54 at 7.
46
   See BNS’s renewed motion to dismiss the First Amended Complaint., Rec. Doc. 10, at p. 13
(“Plaintiffs ask this Court to accept their wholly unsupported and bizarre conclusion that the only
possible explanation for the delay in the processing of Scotiabank’s FPI claims must be a plot to
cover up the inexplicable failure to place the FPI coverage.”) (emphasis removed from original).
47
   See, e.g., Allied Nut & Bolt, Inc. v. NSS Indus., Inc., 920 F. Supp. 626, 629 (E.D. Pa. 1996) (taking
judicial notice of a complaint filed in a separate state court action and noting that “this court may
take judicial notice of it as it is a pleading in a court proceeding and as neither party has disputed its
authenticity”); In re Advanced Packaging & Prod. Co., 426 B.R. 806, 824 (C.D. Cal. 2010) (taking judicial
notice of a docket in a separate matter); Nero AG v. MPEG LA, L.L.C., No. 10-CV-3672-MRP-RZ,
2010 WL 4366448, at *8 (C.D. Cal. Sept. 14, 2010) (taking judicial note, for purposes of a motion to
dismiss, of several documents including a complaint in a separate action).
     Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 10 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

facts were undisputed.”48 But the Lease court also acknowledged that “[t]he most frequent use of

judicial notice of ascertainable facts is in noticing the contents of court records.”49 Here, Plaintiffs

aren’t asking the Court to take judicial notice of any facts derived from the Integrand lawsuit;

Plaintiffs merely make reference to the Integrand lawsuit so that the Court can take judicial notice of

the lawsuit’s very existence.50 That the Integrand lawsuit exists, and that it involves a coverage dispute

involving Integrand and Defendants is a “universal truth” which is entirely capable of being

judicially noticed.51

        D.       Plaintiffs’ allegations in the SAC adequately plead each claim.

                 i.      Real Estate Settlement Procedures Act

        It is difficult to imagine a more adequately pled violation of RESPA [12 U.S.C. § 2605(m)]

than the factual allegations made by Plaintiffs in this action. Plaintiffs do not merely allege a

coverage dispute. Rather, they allege that Defendants failed to obtain lender-placed insurance for

their properties beginning on August 1, 2017 when the ASIC Policy was terminated.52 Further,

Plaintiffs allege that despite not purchasing lender-placed insurance coverage for Plaintiffs’

properties after August 1, 2017, Defendants continued to charge Plaintiffs for lender-placed

coverage.53




48
  128 F.3d 1074, 1076 (7th Cir. 1997) (emphasis added).
49
   Id. at 1082.
50
   See Reyn's Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (“To determine
what issues were actually litigated in the Wal–Mart courts, we take judicial notice of Plaintiffs' briefs
in those courts and the transcript of the Wal–Mart fairness hearing.”).
51
   See Lease, 128 F.3d at 1081 (noting that judicial notice is “an adjudicative device that substitutes the
acceptance of a universal truth for the conventional method of introducing evidence”).
52
   See ECF No. 45 at ¶¶ 38–41.
53
   Id. at ¶ 42.
     Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 11 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

         RESPA demands that all charges related to lender-placed insurance be “bona fide and

reasonable.”54 Plaintiffs allege that Defendants took premiums from Plaintiffs for lender-placed

insurance that Defendants never actually purchased. Insurance that does not exist is not bona

fide.55 And if the insurance is non-existent, premiums charged to the borrower for the non-existent

insurance cannot be reasonable. Plaintiffs’ factual allegations, accepted as true on Rule 12(b)(6)

review, more than plausibly state a claim that Defendants’ charges were neither bona fide nor

reasonable.

         Defendants attempt to divert the Court’s attention away from their own RESPA violations

by blaming Plaintiffs in two ways, arguing that (1) Plaintiffs breached their mortgages, and (2)

Plaintiffs were “on notice that [lender-placed insurance] was placed only for Scotiabank’s

protection.”56 The former attempt at blame fails, as any breach by Plaintiffs was cured when

Defendants debited their escrow accounts for insurance. And the latter fails because “notice” does

not permit Defendants to simply fail to purchase the insurance after they charge the borrower

premiums for same. If the lender-placed insurance has not been purchased, it is simply not bona

fide.

         Defendants also attempt to rebut Plaintiffs’ RESPA claim by noting that BNS had purchased

lender-placed insurance for the period prior to August 1, 2017.57 That’s a red herring, because the

SAC alleges that Defendants failed to obtain lender-placed insurance effective August 1, 2017,

when BNS switched mortgage servicers to BNS-PR.58


54
   12 U.S.C. § 2605(m).
55
   Black’s Law Dictionary contains the following definition of bona fide: “1. Made in good faith;
without fraud or deceit. 2. Sincere; genuine.” Black's Law Dictionary (10th ed. 2014).
56
   See ECF. No. 54 at 11.
57
   See ECF No. 54 at 12.
58
   In support of this claim, Plaintiffs have made the following factual allegations: a) BNS switched
loan servicers on August 1, 2017; b) when BNS switched loan servicers, the ASIC Policy terminated;
c) when the ASIC Policy terminated, Plaintiffs’ properties were left without insurance coverage; and
  Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 12 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

        Finally, Defendants’ argument that Plaintiffs have failed to allege an injury under RESPA is

disingenuous on two fronts. First, RESPA provides for statutory damages and costs to be paid by

“[w]hoever fails to comply with any provision of [§ 2605].”59 As described above, Plaintiffs have

adequately alleged that Defendants failed to comply with § 2605(m).                Second, Plaintiffs have

undeniably alleged injury; namely, the lack of bona fide insurance has made it difficult if not

impossible to make home repairs and that Plaintiffs paid money for a product they did not receive.60

                 ii.     Breach of the Mortgage Agreements and the implied duty of good
                         faith and fair dealing.61

        Defendants spent more than a page of their motion persuading the Court that BNS is the

only insured on any lender-placed insurance policy, and that, accordingly, Plaintiffs lack standing to

seek damages based upon a breach of the lender-placed insurance policy.62 This was unnecessary

because Plaintiffs are not alleging a breach of any insurance policy; they are alleging a breach of the

mortgage contracts that Plaintiffs entered into with BNS. The mortgage agreements obligated

Defendants to use Plaintiffs premiums for lender-placed insurance to actually purchase lender-

placed insurance, and Defendants failed to do so. And Defendants were obligated to fulfill this

obligation in good faith.63

        At the outset, Plaintiffs note that a dispute exists here regarding which contracts were

breached. Plaintiffs allege breach of contracts containing language found in the BNS Mortgage



d) despite this lack of coverage, Defendants continued to charge Plaintiffs or had already charged
them. See ECF No. 45 at ¶¶ 39-42.
59
   12 U.S.C. § 2605(f).
60
   See ECF 45 at ¶¶ 42, 147, 148, 4.
61
   Defendants claim–without any explanation–that Plaintiffs’ breach of the implied duty of good
faith and fair dealing claim is deficient “for the same reasons” as the breach of contract claims. But
because Plaintiffs’ breach of contract claim is perfectly viable, their breach of the duty of good faith
and fair dealing claim is similarly viable.
62
   See ECF No. 54 at 13-14.
63
   See Charleswell v. Chase Manhattan Bank, N.A., 308 F. Supp. 2d 545, 562 (D.V.I. Feb. 27, 2004).
     Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 13 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

Agreement.64 Defendants, by contrast, have attached exhibits to their motion to dismiss which they

claim are the operative mortgage contracts. For the reasons described above, Plaintiffs allege that the

breach of contract is the breach of the BNS Mortgage Agreement—not a breach of any of the

unauthenticated documents attached to Defendants’ motion.

        Momentarily setting aside the distinctions between the language of the BNS Mortgage

Agreement and the documents attached to Defendants’ motion, Plaintiffs emphasize that no version

of the contracts contain language that would permit Defendants to charge borrowers for lender-

placed insurance and then simply not use the collected funds to purchase insurance.

        The main thrust of Defendants’ argument is that the mortgage contracts entered into by

BNS afforded BNS “the option, but not the obligation, to purchase FPI coverage.”65 This may be

true, and Plaintiffs do not quibble with Defendants’ position that once a borrower’s insurance

coverage lapsed, BNS had the discretion to choose whether to take Plaintiffs’ money for lender-

placed insurance. However, once Defendants charged BNS’s borrowers, they lacked the discretion

to decide whether to actually purchase the coverage. Plaintiffs’ central allegation is that Defendants

charged Plaintiffs for a product they did not procure. No provision of any of the various contractual

provisions permit such a result. Theft is neither a contractual right nor an exercise of

discretion.66

        The cases cited by Defendants are consistent with Plaintiffs’ position that the discretion

enjoyed by the lender is limited to deciding whether to require the borrower to pay for lender-placed


64
   See ECF No. 36-3.
65
    ECF No. 54 at 14.
66
   Any interpretation of the mortgage agreements that would permit Defendants to take premiums
and not purchase the promised policy would be unconscionable, and unenforceable as a matter of
Virgin Islands public policy. See 11A V.I.C. § 2-302. If the Court is inclined to accept Defendants’
construction, then Plaintiffs pray they be “afforded a reasonable opportunity to present evidence as
to [the mortgage agreements’] commercial setting, purpose and effect to aid the court in making the
determination.” Id. at (2).
     Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 14 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

insurance upon the lapse of borrower-purchased coverage.67 Moreover, Defendants’ reliance on

Ebner v. Bank of Nova Scotia is entirely misplaced.68 First, Ebner considered the matter on summary

judgment. More importantly, Ebner stands for the unremarkable proposition (which Plaintiffs have

never disputed) that the burden to maintain insurance is the borrower’s, and that once the borrower

fails obtain the insurance, the is free to decide whether to purchase lender-purchased insurance.69

Here, by contrast, Defendants opted to charge Plaintiffs for lender-purchased insurance, at

which point Defendants became obligated to actually obtain the insurance.

                 iii.     Virgin Islands Consumer Fraud and Deceptive Business Practices Act

        The CFDPBA (or “VICPA”) makes it “unlawful for any person to engage in unfair methods

of competition or unfair or deceptive trade acts or practices in the conduct of any trade or

commerce.”70 A plaintiff states a CFDPBA claim by pleading the following three elements:

        (1) defendant is a “person” under CFDBPA; (2) defendant is engaged in unfair
        methods of competition, unfair, or deceptive trade acts or practices; and (3) that the
        unfair method of competition or deceptive trade act or practice occurred in the
        conduct of any trade or commerce.71
67
   See Custer v. Homeside Lending, Inc., 858 So. 2d 233, 240 (Ala. 2003) (noting that, unlike in the instant
matter, plaintiffs alleged that the lender “force-plac[ed] flood insurance in amounts that exceeded
outstanding mortgage loan balances”; Thomas & Cheryl Koziol, Inc. v. Lasalle Nat. Bank, No. A-0849-
12T2, 2014 WL 1660381, at *1 (N.J. Super. Ct. App. Div. Apr. 28, 2014) (unpublished) (where the
servicer only placed property insurance, but not flood insurance, while the mortgaged property was
in foreclosure proceedings, the borrower was not in possession of the premises, and there is no
mention of whether the borrower’s escrow account had been debited premiums for flood
insurance).
68
   No. 1:18-CV-00002, 2019 WL 404969, at *8 (D.V.I. Jan. 31, 2019).
69
   Id. at *7.
70
   12A V.I.C. § 331.
71
   Gov't of United States Virgin Islands v. Takata Corp., No. ST-16-CV-286, 2017 WL 3390594, at *36
(V.I. Super. June 19, 2017). Nothing in the language of Takata or the CFDPBA requires a plaintiff
to prove that a defendant acted with fraudulent intent. See Pelman ex rel. Pelman v. McDonald's Corp.,
396 F.3d 508, 511 (2d Cir. 2005) (“Because [New York’s deceptive trade practice act] extends well
beyond common-law fraud to cover a broad range of deceptive practices, and because a private
action under [the Act] does not require proof of the same essential elements (such as reliance) as
common-law fraud, an action under [the Act]is not subject to the pleading-with-particularity
requirements of Rule 9(b), but need only meet the barebones notice-pleading requirements of Rule
8(a).”). Nor does plaintiffs’ claim under the Act depend on allegation that Scotiabank acting with an
  Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 15 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint



The SAC adequately pleads all three elements. First, Defendants are “persons” under the CFDBPA,

as that definition includes corporations, companies, and business entities or associations.72 Second,

Plaintiffs allege in great detail that Defendants have engaged in, and are currently engaged in,

“deceptive business practices,” which definition explicitly includes “false, falsely disparaging, or

misleading oral or written statements.”73 Finally, Plaintiffs have alleged that Defendants’ deceptive

business practice occurred in the conduct of “trade or commerce,” which definition expressly

includes “the distribution of any services and any property.”74 Defendants do not once argue that

Plaintiffs failed to allege these three elements. Nonetheless, Defendants make three arguments

seeking dismissal of the CFDBPA, all which rely on cases and statutes from other jurisdictions.

                         a.       Plaintiffs adequately plead an injury.

        Defendants argue that Plaintiffs have not alleged an injury. This is simply not true as detailed

above.75 And as a result of BNS’s false statements, Virgin Islands borrowers delayed taking legal

action against BNS and either did not attempt to obtain other sources of funds—such as not

applying for government disaster relief assistance—or could not obtain such assistance because of

intent to defraud. Thus, plaintiffs were not required to plead their claim under the Act with
particularity.
72
    12A V.I.C. § 303(h) defines a “person” as “any natural person or his legal representative,
partnership, corporation, domestic or foreign, company, trust, business entity or association, and any
agent, employee, salesman, partner, officer, director, member, stockholder, associate, trustee or
cestui que trust thereof.”
73
   See, e.g., ECF No. 45 at ¶¶ 178-189 (setting forth detailed allegations of fraudulent and negligent
misrepresentations). 12AV.I.C. § 303(e) defines a “deceptive business practice” as:
          any false, falsely disparaging, or misleading oral or written statement, visual
          description or other representation of any kind made in connection with the sale,
          lease, rental, or loan of consumer goods or services, or in the extension of consumer
          credit or in the collection of consumer debts which has the capacity, tendency or
          effect of deceiving or misleading consumers.
74
   12A V.I.C. § 303(k) defines “trade or commerce” as “the advertising, offering for sale, sale, or
distribution of any services and any property, tangible or intangible, real, personal or mixed, and any
other article, commodity, or thing of value wherever situated.”
75
   See, e.g., supra, Section III(D)(i).
     Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 16 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

requirements that they first exhaust their homeowner’s insurance benefits.76 Moreover, Plaintiffs

allege that BNS’s misrepresentations have caused Plaintiffs to a) continue making mortgage

payments under the false but justified belief that BNS had acquired insurance on the properties, b)

refrain from attempting to take ameliorative action to repair damage to their homes until learning

what would be covered by insurance, and c) continue to pay premiums for lender-placed insurance

under the false but justified belief that BNS had purchased the insurance it was contractually bound

to purchase.77

        Defendants also argue that BNS’s alleged false statements did not impact Plaintiffs’ original

decision to enter into the mortgage agreements. That argument must fail, as Plaintiffs’ complaint is

not with the contracting, but on Defendants’ conduct after they took Plaintiffs’ escrowed money.

Plaintiffs “paid premiums to BNS and BNS-PR for lender-placed insurance [for their properties],

and believed that [their properties were] covered under BNS’ and BNS-PR’s lender-placed insurance

policy.”78

                         b.       Plaintiffs are “consumers”.

        Defendants’ second argument is that Plaintiffs are not consumers. “Consumer” is defined as

“any person who purchases or contracts for the purchase of merchandise not for resale in the

ordinary course of his trade or business but for his use or that of a member of his household.”79



76
   ECF No. 45 at ¶¶ 65, 178-189.
77
   ECF No. 45 at ¶ 188.
78
   See ECF No. 45 at ¶¶ 72, 80, 87.
79
   12A V.I.C. § 303(d) defines “consumer” as “any person who purchases or contracts for the
purchase of merchandise not for resale in the ordinary course of his trade or business but for his use
or that of a member of his household.” Though not addressed in Defendants’ brief, Plaintiffs note
that the lender-placed insurance at issue in this case satisfies the definition of “merchandise.”79
Under the CFFPBA, “merchandise” is defined as “any article of commerce usually sold directly to
the consumer.” The Takata court explicitly rejected an interpretation of the definition where the
“items of commerce are ordinarily sold immediately, without deviation, to consumers.79 In Takata, this
meant that the plaintiff could qualify as a consumer of merchandise even though the consumer item
  Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 17 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

According to Defendants, “Scotiabank is the FPI consumer [because it] negotiated for and is the

named insured under the FPI policy.”80 Thus, Defendants take the unsupported position that

Plaintiffs cannot be considered consumers of the lender-placed insurance for which they paid

premiums.

        Unsurprisingly, Defendants do not cite to the only Virgin Islands case addressing the scope

of “consumer” under the CFDPBA: Government of United States Virgin Islands v. Takata Corp.81 In

Takata, the Superior Court addressed the scope of the definition head-on, ultimately concluding

“that the [Virgin Islands] Legislature did not intend for an individual to qualify as a ‘consumer’ only

where contractual privity exists between the individual and defendant.”82 The Takata court

considered several factors, noting that “CFDPBA affords ‘any person or business that is injured by a

deceptive trade practice’ the right to ‘bring a class action to protect the rights of Virgin Islands

consumers’ for damages,” and does not explicitly require contractual privity.83 The Takata court also

acknowledged that the legislative intent of the CFDPBA was that it “be liberally construed to

protect the consuming public from deceptive and unfair acts or practices in the conduct of any trade

or commerce.”84

        As in Takata, Plaintiffs are “consumers”. They paid premiums to Defendants for lender-

placed insurance, and Defendants were responsible for obtaining the insurance. The lack of

contractual privity between Plaintiffs and the insurer providing the lender-placed insurance is of no

moment.



was not sold directly to the consumer. The same goes here: lender-placed insurance is still
merchandise, even if it is not sold directly to Plaintiffs.
80
   ECF No. 54 at 16.
81
   No. ST-16-CV-286, 2017 WL 3390594, at *37 (V.I. Super. June 19, 2017).
82
   Id. at *39.
83
   Id.
84
   Id. at *40 (quoting 12A V.I.C. § 302).
     Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 18 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

         In any event, Plaintiffs are still the consumers of the lender-placed insurance under the

CFDPBA, as the lender-placed insurance ultimately redounds to their benefit. But even more

fundamentally, Plaintiffs are consumers of the mortgage contracts which they entered, several

provisions of which explicitly set forth the protocol for purchasing the lender-placed coverage for

which Plaintiffs paid premiums but did not receive. They are “consumers” on this basis alone.

                         c.       Defendants present no evidence that CFDPBA is preempted.

         Defendants’ final argument is a one-paragraph, scattershot claim that preemption somehow

applies to bar application of the CFDPBA. Plaintiffs do not believe this preemption argument

merits a response, other than to say that Defendants have provided absolutely no explanation for

how or why preemption would apply in this case. Defendants refer to 12 U.S.C. § 2616, which itself

prohibits the Bureau of Consumer Protection from finding that a state law is inconsistent with

RESPA provisions if the law “gives greater protection to the consumer.” Moreover, “In the context

of a narrow preemption provision which strikes only state law which is ‘inconsistent,’ the state law

must actually interfere with the operation of federal law for it to become preempted—a state law is

not preempted merely because it is different from the federal law.”85 Defendants have made no such

claim.

                 iv.     Unjust enrichment.

         Defendants argue that Plaintiffs’ claims are governed by RESPA and the mortgage contracts,

and therefore, an unjust enrichment claim cannot also be pursued.86 However, courts in the Virgin

Islands recognize that “a court may not construe a [plaintiff’s] first claim as an admission against

another alternative or inconsistent claim.”87 That includes unjust enrichment.88


85
   Briggs v. Countrywide Funding Corp., 949 F. Supp. 812, 814 (M.D. Ala. 1996).
86
   See BNS Opposition, Rec. Doc. 36, at p. 19.
87
   Jefferson v. Bay Isles Assocs., L.L.L.P., No. ST-09-CV-186, 2011 WL 3853332, at *12 (V.I. Super. Feb.
1, 2011).
     Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 19 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

        The SAC satisfies the elements of an unjust enrichment claim, and Plaintiffs seek this relief

in the alternative.89 Alternative pleading is appropriate when “there is a question as to the validity of

the contract in question.” Here, a dispute exists as to whether the governing contracts speak to this

particular situation—whether Defendants can contractually take premiums but not buy insurance.

This case is in too nascent a stage for dismissal of the alternative claim of unjust enrichment, and

dismissal risks delay if discovery reveals that Plaintiffs’ claims do not lie in contract.

        Finally, Defendants claim, without citation, that the mortgage agreements bar Plaintiffs from

bringing an unjust enrichment claim. As explained above, Defendants should be precluded from

referring to documents extrinsic to the SAC on Rule 12(b)(6) review. Any potential contractual bar

to an unjust enrichment claim must be dealt with after the commencement of discovery.

                 v.      Negligent and fraudulent misrepresentation.

        Defendants’ sole argument in favor of dismissing Plaintiffs’ negligent and fraudulent

misrepresentation claims is that “Plaintiffs’ allegations are not supported by the facts.” With risk to

being redundant, the veracity of Plaintiffs’ allegations is simply not part of the Rule 12(b)(6) analysis.

Notably, Defendants do not once argue in their motion-to-dismiss memorandum that Plaintiffs

failed to allege their negligent and fraudulent misrepresentations with particularity as required by

Rule 9(b). Nor can they.90 Thus, Plaintiffs’ fraudulent and negligent misrepresentation claims are not

subject to dismissal on Rule 12(b)(6) grounds.

                 vi.     Conversion




88
   Id.
89
   Premier Payments Online, Inc. v. Payment Sys. Worldwide, 848 F. Supp. 2d 513, 527 (E.D. Pa. 2012)
(alternative to breach of contract claim); see also Charleswell, 308 F. Supp. 2d at 561 (same, but in
context of promissory estoppel).
90
   See ECF No. 45 ¶¶ 178-184 (adequately pleading all elements of the fraudulent misrepresentation
claim) and ¶¶ 185-189 (adequately pleading all elements of the negligent misrepresentation claim).
     Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 20 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

        Defendants’ curt conversion argument must fail. “Conversion is an intentional exercise of

dominion or control over a chattel which so seriously interferes with the right of another to control

it that the actor may justly be required to pay the other the full value of the chattel.”91 Plaintiffs

allege that Defendants have intentionally exercised, and continue to intentionally exercise, dominion

or control over money belonging to Plaintiffs by collecting premiums for lender-placed insurance

without using said premiums to purchase the required insurance.92 By collecting premiums from

Plaintiff without actually purchasing the insurance, Defendants converted Plaintiffs’ money.

                 vii.    Negligence

        Defendants argue that the SAC fails to allege any of the elements of a negligence claim,

despite the fact that all elements are present. Defendants also argue that they had no duty to procure

lender-placed insurance. But as this Court has counseled, “A company that undertakes to procure

insurance for another and through fault or neglect fails to do so can be held liable in negligence.”93

        Defendants arguments here are similar to those made in Charleswell v. Chase Manhattan Bank,

N.A., where the court addressed another case involving the defendant-mortgagee’s failure to

procure lender-placed insurance for its borrowers.94 The Charleswell court recognized that under the

allegations of the complaint, the defendant-mortgagee “owed plaintiffs a duty to procure or provide

the agreed upon insurance as brokers or insurers.95

        Here, as in the Charleswell, Plaintiffs allege Defendants owed them the duty of utmost good

faith, honesty, and equity upon taking premiums for lender-placed insurance.96 Plaintiffs also allege



91
   Ross v. Hodge, No. S.CT.CIV. 2010-0089, 2013 WL 942746, at *8 (V.I. Mar. 7, 2013).
92
   ECF No. 45 at ¶190.
93
   Charleswell v. Chase Manhattan Bank, N.A., 308 F. Supp. 2d 545, 571 (D.V.I. 2004).
94
   Id.
95
   Id. at 525-26.
96
   ECF No. 45 at 194.
  Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 21 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint

that Defendants breached their duties by failing to procure lender-placed insurance effective August

1, 2017 and by failing to disclose this failure to Plaintiffs.

IV.     Conclusion

        When a bank deducts money from a lender’s escrow account for the purpose of buying

insurance, it must by the insurance. The SAC pleads more than sufficient factual matter, accepted as

true, and drawing all reasonable inferences therefrom, that Defendants acted contrary to the law and

owe Plaintiffs recompense.



                                                        COLIANNI & COLIANNI, LLC
                                                        Attorneys for Plaintiffs



DATED: March 29, 2019                           By:     /s/Vincent Colianni, II
                                                        Vincent Colianni, II
                                                        V.I. Bar No. 768
                                                        Vincent A. Colianni
                                                        V.I. bar No. 13
                                                        Marina Leonard
                                                        V.I. Bar R2058
                                                        1138 King Street
                                                        Christiansted, VI 00820
                                                        Telephone: (340) 719-1766
                                                        Facsimile: (340) 719-1770


                                                        BURNES CHAREST LLP
                                                        Attorneys for Plaintiffs



DATED: March 29, 2019                           By:     /s/Korey A. Nelson
                                                        Korey A. Nelson
                                                        V.I. Bar No. 2012
                                                        C. Jacon Gower (Pro Hac Vice)
                                                        365 Canal Street, Suite 1170
                                                        New Orleans, LA 70130
                                                        Telephone: (504) 799-2845
                                                        Facsimile: (504) 881-1765
  Case: 1:18-cv-00008-WAL-GWC Document #: 55 Filed: 03/29/19 Page 22 of 22
Belardo et al. v. Bank of Nova Scotia et al., 2018-CV-8
Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Second Amended Complaint




                                                        THE PATE LAW FIRM
                                                        Attorneys for Plaintiffs



DATED: March 29, 2019                           By:     /s/J. Russell B. Pate
                                                        J. Russell B. Pate
                                                        V.I. Bar No. 1124
                                                        P.O. Box 890
                                                        St. Thomas, VI 00804
                                                        Telephone: (340) 777-7283
                                                        Facsimile: (888) 889-1132



                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 29th day of March, 2019, I electronically filed the
foregoing with the Clerk of the Court using CM/ECF System, which will send a notification of such
filing (NEF) to the following:

Carol A. Rich, Esq.
Malorie Winne Diaz, Esq.
5194 Dronningens Gade, Suite 3
St. Thomas, VI 00802
crich@dudleylaw.com
mdiaz@dudleylaw.com                                     /s/Vincent Colianni, II
